DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 12/03/2020. Claims 1, 7, 13 and 19-21 are amended. Claims 2-3, 8-9 and 14-15 are canceled. Claims 1, 4-7, 10-13 and 16-21 remain pending in the application. Claims 10-12 and 20 are now rejected under 35 U.S.C. 112(b) in view of the amendments made to independent claim 7, which claims 10-12 and 20 depend from.
	
Response to Arguments
 The Applicant argues (see page 10), with respect to the rejection of claim 1 under 35 U.S.C. 103, that Platt does not remedy the deficiencies of George and Ye. Specifically, Platt does not teach or suggest when it is determined that the sending party is a shielded user preset by a target group member, the new message sent by the shielded user is directly sent to other group members. Unlike in Platt where a user actively block a sender from sending message, according to claim 1, the new message is still sent by the sending party to other group members when it is determined that the sending party is pre-blocked by the target group member.  The Applicant further argues that Yu fails to teach or suggest "in response to determining that the sending party of 
In response to the Applicant’s argument, Ye teaches that the user device sends the group payment request to a server of the group chat session, wherein the group payment request including a group identifier for the pre-established conversation group. Ye further teaches that when the user device posts a group payment request as a chat message, the chat message can only be seen or opened by the designated payers. Therefore, other group members who are not designated as payers by the payment scheme cannot see or open the group payment request. Ye also teaches that the server determines individual payers in accordance with the payment scheme and a group identifier (Ye, see paragraphs 0031, 0085, 0148, 0159 and 0173). 
Therefore, Ye teaches "in response to determining that the sending party of the new message is the shielded user of the target group member (determine that undesignated payers are shielded (cannot see the chat message) from the sending party), directly sending (posts a group payment request as a chat message), via the mobile terminal, the new message carrying the identification of the user group (request including a group identifier) to the at least two group members in the user group (designated payers) except the target group member (undesignated payers) without analyzing content of the new message (identifiers are analyzed, not the content)" (Ye, see paragraphs 0031, 0085, 0148, 0159 and 0173). Thus, the combination of George, Ye, Platt and Yu teaches all the features of claim 1.

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “in response to determining that the content of the new message is related to the shield user of the targe group member based on the analyzed content.” The terms “shield” and “targe” should be “shielded” and “target” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-12 and 20 recite “The mobile terminal of claim 7”. However, claim 7 has been amended to recite “A device for securely sending a message” and the term “mobile terminal” has been removed from claim 7. Therefore, there is insufficient antecedent basis for the limitation, “mobile terminal” in claims 10-12 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10, 13, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (U.S. PGPub 2010/0005402) in view of Ye et al. (U.S. PGPub 2015/0127526) further in view of Platt et al. (U.S. PGPub 2011/0151890) further in view of Yu (U.S. Patent 7092992).

Regarding claims 1, 7 and 13, George teaches A method for securely sending a message, comprising: receiving, via a mobile terminal comprising a microprocessor and a network connection, a new message, (George, see figs. 1 and 2 displaying received messages; see paragraph 0014 where group chat utilizes a chat server 108 that is in communication with each computing system 102 across the networks 106. The chat server facilitates and controls the group chat; see paragraph 0016 where send a 
determining, via the mobile terminal, the user group to which the new message is to be sent according to the identification of the user group, (George, see figs. 1 and 2; see paragraph 0016 where an identification of the current chat group…; see paragraph 0018 where Having identified the subset of participants from the list of group chat participants, the originating participant enters a message to be delivered to just the identified subset of participants...; see paragraph 0013 where a group chat at each participant, for example, desk top computers, laptop computers, mainframe computers, servers, personal digital assistants and cellular phones.)
wherein the user group comprise at least two group members who are different from a sending party of the new message, and (George, see figs. 1 and 2; see paragraph 0013 where a combination public and private group chat among a plurality of participants…; see paragraph 0014 where  group chat involves a plurality of participants…; see paragraph 0015 where facilitate participant interaction with the group chat, at least a list of the plurality of group chat participants 204 and a real-time log of group chat entries 206 are displayed on each participant's monitor. The list of participants includes the names or aliases of all current participants in the group chat...)
a target group member is comprised in the at least two group members;  (George, see figs. 1 and 2; see paragraph 0019 where private message entered on the 
determining, via the mobile terminal, whether the sending party of the new message is a shielded user of the target group member; (George, see figs. 1 and 2; see paragraph 0019 where private message entered on the computing system of the originating participant is delivered to the computing systems of all of the identified members in the subset of participants. The delivered message is then displayed 222 in the chat logs and only the chat logs of the group chat windows of the other members of the subset of participants. The private message also appears on the chat log of the originating participant. The private message does not appear in the chat logs of the group chat participants (target group member) that were not selected (shielded) to be part of the private chat.)
However, George does not explicitly teach the new message carrying an identification of a user group to which the new message is to be sent;
in response to determining that the sending party of the new message is the shielded user of the target group member, directly sending, via the mobile terminal, the new message carrying the identification of the user group to the at least two group 
in response to determining that the new message is related to the shielded user of the target group member, sending, via the mobile terminal, the new message carrying the identification of the user group to the group members in the user group except the target group member,
Ye teaches the new message carrying an identification of a user group to which the new message is to be sent; (Ye, see paragraph 0148 where the group payment request including a group identifier for the pre-established conversation group, and wherein the server of the group chat session determines individual recipients of the group payment request based on the group identifier)
in response to determining that the sending party of the new message is the shielded user of the target group member, directly sending, via the mobile terminal, the new message carrying the identification of the user group to the at least two group members in the user group except the target group member without analyzing content of the new message; (Ye, see figs. 7-9; see paragraph 0148 where the group payment request including a group identifier for the pre-established conversation group, and wherein the server of the group chat session determines individual recipients of the group payment request based on the group identifier; see paragraph 0159 where  when the user device posts a group payment request as a chat message, the chat message can only be seen or opened by the designated payers. Therefore, other group members who are not designated as payers by the payment scheme cannot see or open the group payment request; see paragraph 0085 communication terminal 10 may be a 
in response to determining that the new message is related to the shielded user of the target group member, sending, via the mobile terminal, the new message carrying the identification of the user group to the group members in the user group except the target group member, (Ye, see figs. 7-9; see paragraph 0148 where the group payment request including a group identifier for the pre-established conversation group, and wherein the server of the group chat session determines individual recipients of the group payment request based on the group identifier; see paragraph 00159 where  when the user device posts a group payment request as a chat message, the chat message can only be seen or opened by the designated payers. Therefore, other group members who are not designated as payers by the payment scheme cannot see or open the group payment request; see paragraph 0085 communication terminal 10 may be a device such as a mobile terminal, a personal computer, a tablet computer, a smartphone, a gaming device, or a digital television)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine George and Ye to provide the techniques of a new 
However, George-Ye does not explicitly teach wherein the sending party of the new message was preset by the target group member as the shielded user.
Platt teaches wherein the sending party of the new message was preset by the target group member as the shielded user. (Platt, see paragraph 0098 where pressing a "Block this Sender" button on the PoKos screen to block the current and future messages from the sender of the current message…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine George-Ye and Platt to provide the technique of wherein the sending party of the new message was preset by the target group member as the shielded user of Platt in the system of George-Ye in order to direct private communications to certain individuals or groups such as observed but unknown people, 
However, George-Ye-Platt does not explicitly teach in response to determining that the sending party of the new message is not the shielded user of the target group member, analyzing, via the mobile terminal the content of the new message;
in response to determining that the content of the new message is related to the shield user of the targe group member based on the analyzed content, determining, via the mobile terminal that the new message is related to the shielded user of the target group member;
Yu teaches in response to determining that the sending party of the new message is not the shielded user of the target group member, analyzing, via the mobile terminal the content of the new message; (Yu, see figs. 5-8; see col. 7, lines 15-29 where the e-mail received for user 180 was a valid e-mail from the sender, or author, of mail list (determining that the sending party of the new message is not a shielded user)…the likelihood that a particular e-mail is mass unsolicited e-mail, or a junk e-mail, can be determined by analyzing the sender address of the e-mail and the content of the e-mail; see col. 7, lines 59-67 where the contents of the e-mail message are analyzed. For example, the e-mail may contain hidden images that cause a cookie to be stored on the computer used by user 180 or that cause user data to be sent to a server that is not associated with user...Identifying such hidden images results in an analytical determination by process 800 that the e-mail is unwanted by user 180...; see col. 7, lines 1-9 mail list)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine George-Ye-Platt and Yu to provide the technique of in response to determining that the sending party of the new message is not the shielded user of the target group member, analyzing, via the mobile terminal the content of the new message and in response to determining that the content of the new message is related to the shield user of the targe group member based on the analyzed content, determining, via the mobile terminal that the new message is related to the shielded user of the target group member of Yu in the system of George-Ye-Platt in order to effectively manages and prevents unwanted messages (Yu, see col. 2, lines 1-3).

Regarding claims 4, 10 and 16, George-Ye-Platt-Yu further teaches prior to sending the new message to other group members in the user group except the target group member, further comprising: sending, via the mobile terminal, a shield prompt message to the target group member, (Platt, see paragraph 0047-0048 where service messages sent from the remote processing server may be called processed service messages (PSM)...Using a feature of the client app, each PSM recipient has several options for responding to the PSM. These options include ignoring the sender and the current PSM, blocking the sender and future PSMs from the sender...; see paragraph 0098 where A user can then elect, by pressing a "Block this Sender" button on the PoKos screen to block the current and future messages from the sender of the current message; see also paragraph 0123))
wherein the shield prompt message inquires the target group member about whether to shield a message from the sending party of the new message in the user group; and (Platt, see paragraph 0047-0048 where service messages sent from the remote processing server may be called processed service messages (PSM)...Using a feature of the client app, each PSM recipient has several options for responding to the PSM. These options include ignoring the sender and the current PSM, blocking the sender and future PSMs from the sender...; see paragraph 0098 where A user can then elect, by pressing a "Block this Sender" button on the PoKos screen to block the current and future messages from the sender of the current message; see also paragraph 0123))
receiving, via the mobile terminal, a confirmation message from the target group member, (Platt, see paragraph 0098 where pressing a "Block this Sender" button on the 
wherein the confirmation message indicates that the target group member confirms that the message from the sending party of the new message is shielded in the user group. (Platt, see paragraph 0098 where pressing a "Block this Sender" button on the PoKos screen to block the current and future messages from the sender of the current message…)

Regarding claims 19-21, George-Ye-Platt-Yu further teaches wherein the instructions causing the mobile terminal to, in response to determining that the sending party of the new message is not the shielded user of the target group member, analyze the content of the new message further cause the mobile terminal to: determine that the content of the new message comprises a commercial property. (Yu, see figs. 5-8; see col. 7, lines 15-29 where the e-mail received for user 180 was a valid e-mail from the sender, or author, of mail list (determining that the sending party of the new message is not a shielded user)…the likelihood that a particular e-mail is mass unsolicited e-mail, or a junk e-mail, can be determined by analyzing the sender address of the e-mail and the content of the e-mail; see col. 7, lines 59-67 where the contents of the e-mail message are analyzed. For example, the e-mail may contain hidden images that cause a cookie to be stored on the computer used by user 180 or that cause user data to be sent to a server that is not associated with user...Identifying such hidden images (commercial property) results in an analytical determination by process 800 that the e-mail is unwanted by user 180...; see col. 7, lines 1-9 mail list)

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over George-Ye-Platt-Yu in view of Midgley et al. (U.S. PGPub 2008/0220872).

Regarding claims 5, 11 and 17, George-Ye-Platt-Yu teaches all the features of claims 1, 7 and 13. However, George-Ye-Platt-Yu does not explicitly teach further comprising: sending, via the mobile terminal, a content prompt message to the target group member,
wherein the content prompt message inquires the target group member about whether to review a message not received in the user group due to shielding.
Midgley teaches further comprising: sending, via the mobile terminal, a content prompt message to the target group member, (Midgley, see figs. 12A and 12B; see paragraph 0114 where If the user is blocked, the message is dropped 1234. If the user is on the roster, the message is displayed 1238. If the user is not on the roster, a prompt is displayed 1236 to ask whether the user wants to accept or reject message. If the user accepts the message, the message is displayed 1238. Otherwise, the message is dropped 1234)
wherein the content prompt message inquires the target group member about whether to review a message not received in the user group due to shielding. (Midgley, see figs. 12A and 12B; see paragraph 0114 where If the user is blocked, the message is dropped 1234. If the user is on the roster, the message is displayed 1238. If the user is not on the roster, a prompt is displayed 1236 to ask whether the user wants to accept 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine George-Ye-Platt-Yu and Midgley to provide the techniques of sending a content prompt message to the target group member that inquires the target group member about whether to review a message not received in the user group due to shielding of Midgley in the system of George-Ye-Platt-Yu in order to provide a user with the opportunity to accept or reject messages and display accepted messages (Midgley, see paragraph 0114).

Regarding claims 6, 12 and 18, George-Ye-Platt-Yu-Midgley further teaches wherein sending the content prompt message to the target group member comprises: (Midgley, see figs. 12A and 12B; see paragraph 0114 where If the user is blocked, the message is dropped 1234. If the user is on the roster, the message is displayed 1238. If the user is not on the roster, a prompt is displayed 1236 to ask whether the user wants to accept or reject message. If the user accepts the message, the message is displayed 1238. Otherwise, the message is dropped 1234)
determining, via the mobile terminal, that the new message contains an identification of the target group member or a preset correlation identification, wherein the preset correlation identification is a preset identification related to the identification of the target group member; and (George, see fig. 2; see paragraphs 0018-0019 where name associated with the message, e.g. “!John” or “John!”... the originating participant 
sending, via the mobile terminal, the content prompt message to the target group member, (Midgley, see figs. 12A and 12B; see paragraph 0114 where If the user is blocked, the message is dropped 1234. If the user is on the roster, the message is displayed 1238. If the user is not on the roster, a prompt is displayed 1236 to ask whether the user wants to accept or reject message. If the user accepts the message, the message is displayed 1238. Otherwise, the message is dropped 1234)
wherein the content prompt message contains the identification of the target group member or the preset correlation identification. (George, see fig. 2; see paragraphs 0018-0019 where name associated with the message, e.g. “!John” or “John!”...the originating participant would begin a private message by typing a leading character followed by the name of the participant to receive the private message, e.g., “!Sally”...)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MENG VANG/Primary Examiner, Art Unit 2457